376 Pa. 36 (1954)
Acchione
v.
Acchione, Appellant.
Supreme Court of Pennsylvania.
Argued November 13, 1953.
January 4, 1954.
*37 Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
*41 Thomas P. Mikell, with him Joseph P. Flanagan, Jr., and Saul, Ewing, Remick & Saul, for appellants.
Thomas Z. Minehart, with him Charles A. Rothman and Melvin Alan Bank, for appellee.
OPINION PER CURIAM, January 4, 1954:
The judgment of the court below is affirmed on the opinion of Judge JOHN MORGAN DAVIS.